 

Exhibit 10.23

 

Director

 

 

Oragenics, Inc.

Notice of Grant of Stock Options

and Stock Option Award Agreement

 

 

Dear [insert name of Director]

 

Oragenics, Inc. hereby grants you Stock Options to purchase up to [______]
shares of our Common Stock (the “Stock Options”), subject to the terms and
conditions set forth in this Notice of Grant, the Terms and Conditions attached
hereto as Appendix A and terms of the Oragenics, Inc. 2012 Equity Incentive
Plan, as amended. The key terms of the Stock Options granted to you are as
follows.

 



Number of Shares: Under these Stock Options, you may purchase up to [_____]
shares of Common Stock.

 

Exercise Price: The purchase price for your Stock Options shall be $[__] per
share.

 

Date of Grant: The “Date of Grant” for your Stock Options is [________].

 

Vesting Schedule: Your Stock Options will be exercisable only after they become
“vested.” Vesting is subject to your continued performance of services for
Oragenics through the following vesting dates.



 

Vesting Date

 

Vested Percentage

of Shares

  Total Number of Purchasable Shares                    

 

Not ISOs: These Stock Options are not “incentive stock options” under the
federal tax laws.

 

Expiration Date: If not previously exercised or forfeited, the Stock Options
shall expire on [__________].

 

Your signature below acknowledges your agreement that these Stock Options
granted to you are subject to all of the terms and conditions contained in
Appendix A and the Plan. PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF YOUR AWARD.

 

Please sign one copy of this Stock Option Agreement (the other copy is for your
files) and return the signed copy to me no later than [_______________, 20__].

 

    ORAGENICS, INC.        



Date   M       Director    



 



Print name:____________________   Date

 



  

 



 

Director

 

APPENDIX A

 

TERMS AND CONDITIONS OF STOCK OPTIONS

 

1. Grant. Oragenics, Inc. (the “Company”) has granted the Director of the
Company named in the attached Notice of Grant (the “Director”) stock options to
purchase the number of shares of the Company’s Common Stock, $.001 par value per
share (“Common Stock”), specified in the Notice of Grant attached hereto and
incorporated into this Award Agreement by reference. Capitalized terms used and
not defined in this Agreement will have the meaning set forth in the Plan.

 

The Stock Options granted under this Award Agreement are not intended to be
Incentive Stock Options covered by Section 422 of the Code.

 

2. Incorporation of the 2012 Incentive Plan. The Stock Options have been granted
pursuant to the provisions of the Company’s 2012 Equity Incentive Plan, and the
terms and definitions of the 2012 Equity Incentive Plan are incorporated into
this Award Agreement by reference and made a part of this Award Agreement. The
Director acknowledges receipt of a copy of the 2012 Equity Incentive Plan.

 

3. Purchase Price. The price per share to be paid by the Director for the shares
purchased pursuant to these Stock Options (the “Exercise Price”) shall be as
specified in the Notice of Grant. This Exercise Price shall be an amount not
less than the Fair Market Value of a share of Common Stock as of the Date of
Grant (as defined in the Plan and specified in the Notice of Grant).

 

4. Exercise Terms. The Stock Options shall become vested and exercisable in the
amounts and at the time(s) described in vesting schedule set forth in the Notice
of Grant. The Stock Options shall become vested and exercisable only if the
Director continues to regularly perform services for the Company as a Director
through the vesting dates set forth in the vesting schedule in Notice of Grant.

 

The Director must exercise the Stock Options for at least 100 shares, or, if
less, the full number of shares shown as Purchasable Shares in the vesting
schedule in the Notice of Grant as to which the Stock Options remain
unexercised.

 

If the Stock Options are not exercised with respect to all or any part of the
shares subject to the Stock Options prior to the expiration date specified in
the Notice of Grant (which shall be no later than ten (10) years from the date
of grant), the Stock Options shall expire and any shares with respect to which
the Stock Options were not exercised shall no longer be Purchasable Shares
subject to the Stock Options.

 

5. Option Non-Transferable. No Stock Options shall be transferable by the
Director other than by will or the laws of descent and distribution or, in the
case of non-Incentive Stock Options, pursuant to a Qualified Domestic Relations
Order or as otherwise permitted pursuant to Section 11.7 of the 2012 Equity
Incentive Plan. During the lifetime of the Director, the Stock Options shall be
exercisable only by such Director (or by such Director’s guardian or legal
representative, should one be appointed).

 

6. Notice of Exercise of Option. The Stock Options may be exercised by the
Director or by the Director’s administrators, executors or personal
representatives, by a written notice signed by the Director, or by such
administrators, executors or personal representatives, and delivered or mailed
to the Company to the attention of the President, Chief Executive Officer or
such other officer as the President or Chief Executive Officer may designate.
Any such notice shall:

 





  

 

 

(a) specify the number of shares of Common Stock which the Director or the
Director’s administrators, executors or personal representatives, as the case
may be, then elects to purchase hereunder,

 

(b) contain such information as may be reasonably required pursuant to
Section 11 below, and

 

(c) be accompanied by (i) a certified or cashier’s check or, if acceptable to
the Committee, a recourse note payable to the Company, in payment of the total
Exercise Price applicable to such shares as provided herein, (ii) shares of
Common Stock owned by the Director and duly endorsed or accompanied by stock
transfer powers having a Fair Market Value equal to the total Exercise Price
applicable to such shares purchased under this Agreement, (iii) shares otherwise
issuable upon exercise of the Stock Options having a Fair Market Value equal to
the total Exercise Price applicable to such shares purchased under this
Agreement or (iv) a certified or cashier’s check or, if acceptable to the
Committee, a recourse note payable to the Company, accompanied by the number of
shares of Common Stock whose Fair Market Value when added to the amount of the
check or note equals the total Exercise Price applicable to the shares being
purchased under this Agreement.

 

Upon receipt of any such notice and accompanying payment, and subject to the
terms hereof, the Company agrees to issue to the Director or the Director’s
administrators, executors or personal representatives, as the case may be, stock
certificates for the number of shares specified in such notice registered in the
name of the person exercising the Stock Options.

 

7. Issuance of Stock Certificates for Shares. The stock certificates for any
shares of Common Stock issuable to the Director upon exercise of the Stock
Options shall be delivered to the Director (or to the person to whom the rights
of the Director shall have passed by will or the laws of descent and
distribution) as promptly after the date of exercise as is feasible, but not
before the Director has paid the option price for such shares.

 

8.       Termination of Service on Board. Except as otherwise specified in the
Notice of Grant for the Stock Options covered by this Agreement, in the event
the Director ceases to serve as a member of the Board of Directors of the
Company before the Stock Options are exercised or expire, the Director may
exercise the vested portion of the Stock Options at any time within the period
of thirty six (36) months after such termination of service on the Board, to the
extent of the number of shares which were Purchasable Shares under the vesting
schedule in the Notice of Grant at the date of such termination.

 

9. Death of Director. In the event of the Director’s death while performing
services as a member of the Board of Directors of the Company or within thirty
(36) months after termination of such services , the appropriate persons
described in Section 6 of this Agreement or persons to whom all or a portion of
the Stock Option is transferred in accordance with Section 5 of this Agreement
may exercise the Stock Options at any time within a period ending on the earlier
of (a) the last day of the thirty six (36) month period following the Director’s
death or (b) the expiration date of the Stock Options specified in the Notice of
Grant. If the Director was actively serving on the Board at the time of death,
any unvested rights to acquire shares pursuant to the Stock Options shall
immediately vest and the Stock Options may be so exercised to the extent of the
number of shares that were Purchasable Shares under the vesting schedule in the
Notice of Grant at the date of death. If the Director’s services on the Board
terminated prior to his or her death, the Stock Options may be exercised only to
the extent of the number of shares covered by the Stock Options which were
Purchasable Shares under the vesting schedule in the Notice of Grant at the date
of such termination.

 





  

 

 

10. Compliance with Regulatory Matters. The Director acknowledges that the
issuance of capital stock of the Company is subject to limitations imposed by
federal and state law, and the Director hereby agrees that the Company shall not
be obligated to issue any shares of Common Stock upon an attempted exercise of
this Stock Options that would cause the Company to violate law or any rule,
regulation, order or consent decree of any regulatory authority (including
without limitation the SEC) having jurisdiction over the affairs of the Company.
The Director agrees that he or she will provide the Company with such
information as is reasonably requested by the Company or its counsel to
determine whether the issuance of Common Stock complies with the provisions
described by this Section 10.

 

11. Adjustment in Option. The number of Shares subject to these Stock Options,
the Exercise Price and other matters are subject to adjustment during the term
of the Stock Options in accordance with Section 4.3 of the 2012 Equity Incentive
Plan.

 

12. Rights Prior to Issuance of Certificates. Neither the Director nor any
person to whom the rights of the Director shall have passed by will or the laws
of descent and distribution shall have any of the rights of a shareholder with
respect to any shares of Common Stock until the date of the issuance to him of
certificates for such Common Stock as provided in Section 7 above.

 

13. Miscellaneous.

 

(a) This Agreement shall be binding upon the parties hereto and their
representatives, successors and assigns.

 

(b) This Agreement shall be governed by the laws of, the State of Florida.

 

(c) Any requests or notices to be given hereunder shall be deemed given, and any
elections or exercises to be made or accomplished shall be deemed made or
accomplished, upon actual delivery thereof to the designated recipient, or three
days after deposit thereof in the United States mail, registered, return receipt
requested and postage prepaid, addressed, if to the Director, at the most recent
mailing address provided to the Company in writing, and, if to the Company, to
the executive offices of the Company at, 4902 Eisenhower Blvd., Suite 125,
Tampa, Florida 33634 or at such other addresses that the parties provide to each
other in accordance with the foregoing notice requirements.

 

(d) This Agreement may not be modified except in writing executed by each of the
parties to it.

 

(e) This Agreement is subject to all terms and provisions of the Plan. In the
event of a conflict between one or more provisions of this Agreement and one or
more provisions of the Plan, the provisions of the Plan will govern.

 

(f) Neither this Agreement nor the Stock Options confer upon the Director any
right with respect to continuance of services for the Company.

 

14. Minimum Stock Ownership. The Director acknowledges and agrees that director
shall be subject to a minimum dollar value stock ownership holding requirement
of six times the then applicable annual board retainer for directors (the
“Minimum Stock Ownership Amount”) and that Director shall be precluded from the
sale of any shares of Company common stock owned by Director through equity
awards received from the Company having a then value that is equal to or less
than the Minimum Stock Ownership Amount. By way of example, if the Director’s
annual board retainer is $45,000, Director could not sell any shares of Company
common stock held (including shares able to be acquired by way of exercise of
stock options that have vested) if the sale would cause Director to fall below
$270,000 in value of the Company common stock owned (or eligible to be acquired
by the exercise of stock options that have vested and that are in-the-money). If
Director does not own in excess of $270,000 in Company common stock at such
time, then such Director would be required to hold the shares (either owned or
eligible to be acquired by exercise of vested options) until such time as the
value exceeded the $270,000 amount and then Director would only be permitted to
sell such amount of Company common stock having a value in excess of $270,000.
Director shall follow the Company’s pre-clearance requirements prior to any
contemplated sale of Company stock in furtherance of the compliance with this
section and Director shall not sell any Company common stock owned by Director
unless such sale has been first cleared in advance by the Company including as
to the Minimum Stock Ownership Amount.  For the avoidance of doubt, any shares
acquired by the Director outside of awards under the Plan shall not be subject
to the Minimum Stock Ownership Amount.

 



  

